
	
		I
		111th CONGRESS
		1st Session
		H. R. 1731
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Minnick
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to require any creditor
		  who transfers, sells, or conveys certain residential mortgage loans to third
		  parties to retain an economic interest in a material portion of the credit risk
		  for any such loan, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Risk Retention Act of
			 2009.
		2.Credit risk
			 retentionSection 129 of the
			 Truth in Lending Act (U.S.C. 1639) is amended by adding at the end the
			 following new subsection:
			
				(m)Credit risk
				retention
					(1)In
				generalThe Federal banking
				agencies shall prescribe regulations jointly to require any creditor that makes
				a residential mortgage loan that is not a qualified mortgage (as defined by
				such agencies) to retain an economic interest in a material portion of the
				credit risk for any such loan that the creditor transfers, sells, or conveys to
				a third party.
					(2)Standards for
				regulationsRegulations prescribed under paragraph (1)
				shall—
						(A)apply only to residential mortgage loans
				that are not qualified mortgages (as so defined);
						(B)prohibit creditors from directly or
				indirectly hedging or otherwise transferring the credit risk creditors are
				required to retain under the regulations with respect to any residential
				mortgage loan; and
						(C)require creditors to retain at least 5
				percent of the credit risk on any non-qualified mortgage that is transferred,
				sold or
				conveyed.
						.
		
